                                                                                      rled
UNITED STATES DISTRICT COURT                                                  usdIs™ctcSurted.n.
EASTERN DISTRICT OF NEW YORK

ANTHONY WINSTON HALL,
                                                                              BROOKLYN OFF/QE
                                      Plaintiff,
                                                            MEMORANDUM & ORDER
                       -against-
                                                             19-CV-1807(ENV)(CLP)
SHELLPOINT MORTGAGE SERVICING LLC,

                                       Defendant.



VITALIANO,D.J.

       Plaintiff Anthony Winston Hall commenced this action on March 29, 2019, having paid

the filing fee.' For the reasons discussed below, he is granted 30 days from the date this Order is

entered on the docket to file an amended complaint.

                                          Legal Standard


        Complaints filed by pro se litigants like Hall are held to less stringent standards than

pleadings drafted by attorneys; the Court is required to read plaintiffs pro se complaint liberally
and to interpret it as raising the strongest arguments it suggests. Sealed Plaintiffv. Sealed
Defendant #7,537 F.3d 185, 191-93(2d Cir. 2008). Moreover, at the pleadings stage, the Court

must assume the truth of"all well-pleaded, nonconclusory factual allegations" in the complaint.

Kiobel V. Royal Dutch Petroleum Co.,621 F.3d 111, 123(2d Cir. 2010)               Ashcroft v. Iqbal,

556 U.S. 662,678-79,129 S. Ct. 1937, 173 L. Ed. 2d 868(2009)). Notwithstanding, a complaint



'The Court notes that plaintiff recently filed several other substantially similar actions against
   different defendants. See, e.g.. Hall v. Cooper,No. 19-cv-1684(ENV)(CLP); Hall v. Select
   Portfolio, No. 19-CV-1683(ENV)(CLP); Hall v. Specialized Loan Servicing LLC,No. 19-cv-
    1518(ENV)(CLP).

                                                   1
must plead sufficient facts to "state a claim to relief that is plausible on its face." Bell Atl Corp.

V. Twombly,550 U.S. 544, 570,127 S. Ct, 1955, 167 L. Ed. 2d 929(2007). Furthermore,

regardless of whether a plaintiff has paid the filing fee, a district court has the inherent power to

dismiss a case,sua sponte, if it determines that the action is fnvolous or the court lacks

jurisdiction over the matter. Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d 362,

363-364(2d Cir. 2000); Fed. R. Civ. P. 12(h)(3).

                                              Discussion


       Plaintiffs complaint is disjointed and nonsensical and makes inexplicable references to,

inter alia, bank loans, intellectual property, trespass, federal trademarks,"Libel of Review

pursuant to the Law of Nations,""maritime liens and notice of intent to levy,"and tax liens.

Plaintiff states that this is "an admiralty/maritime cause of action," and that

        Notices of Lien have damaged Petitioners/Claimants,... their property and rights

        to property, estate, trust, their good name,and their ability to transfer, sale and
        freely use same,therefore, this has caused Petitioner/Claimant et al., to be put into

        a position of involuntary servitude and peonage against their will and the laws of

        the United States of America,the state of New York and the Law of Nations.

Compl. at 10.^ Plaintifffurther states that "Petitioners reserves [^/c] their right to petition this
court to issue Letters Rogatory to foreign and domestic courts for oral examination of parties
concerning treaties, compacts, agreements, contracts and the like involving the Defendents [^/c]
et [a]l." Id. at 9. Unfortunately, made manifest by the varied legal references in this rambling


^ The Court refers to the page numbers assigned by the court's Electronic Case Filing("ECF")
system.

                                                   2
complaint, a little bit of knowledge is not necessarily a good thing.

       To offer a fresh start, plaintiff is advised that, pursuant to Rule 8 ofthe Federal Rules of

Civil Procedure, a plaintiff must provide a short, plain statement of his claim against each named

defendant to provide the defendants adequate notice ofthe claims against them. Iqbal,556 U.S.

at 678(Rule 8 "demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation."). A pleading that simply "tenders naked assertions devoid of further factual

enhancement" will not suffice. Id. (citations and alterations omitted). Plaintiff must provide

facts sufficient to allow each defendant to have a fair understanding of what the plaintiff is

complaining about and to know whether there is a legal basis for recovery. See Twombly v. Bell^
425 F.3d 99, 106(2d Cir. 2005)(defining "fair notice" as "that which will enable the adverse

party to answer £ind prepare for trial, allow the application of res judicata, and identify the nature
of the case so that it may be assigned the proper form oftrial."(quoting Simmons v. Abruzzo,49
F.3d 83, 86(2d Cir. 1995))). A court may dismiss a complaint that is "so confused, ambiguous,
vague or otherwise unintelligible that its true substance, if any, is well disguised." Salahuddin v.
Cuomo,861 F.2d 40,42(2d Cir. 1988).

        Here, plaintiffs claims may reveal themselves to be frivolous, but in light ofthis Court's
duty to liberally construe pro se complaints, and in an abundance of caution, the Court will allow
plaintiff leave to file an amended complaint in compliance with Rule 8(a) ofthe Federal Rules of
Civil Procedure. Cf. Cruz v. Gomez,202 F.3d 593(2d Cir. 2000).
                                             Conclusion


         Accordingly, rather than dismiss his complaint outright, plaintiff is granted 30 days leave

from the date this Order is entered on the docket to file an amended complaint that must comply

with Rule 8(a)ofthe Federal Rules of Civil Procedure. Should plaintiff elect to file an amended

complaint, the amended complaint must state the basis for federal jurisdiction, set forth the

factual allegations to support his claims against the named defendant in a clear and concise

manner, and state the relief that he is seeking with respect thereto. Plaintiff must identify each

defendant in both the caption and the body ofthe amended complaint, and name as proper

defendants those individuals who have some personal involvement in the actions he alleges in

the amended complaint. Plaintiff must also provide the dates and locations for each relevant

event.


         Hall is further advised that an amended complaint does not simply add to the first

complaint. Once an amended complaint is filed, it completely replaces the original. Therefore,

plaintiff must include in the amended complaint all the necessary information that was contained

in the original complaint(to the extent there was any). The amended complaint must be

captioned as an "Amended Complaint" and bear the same docket number as this order. Hall is

also notified that if he fails to file an amended complaint that complies with this Order within the

time granted, this action will be dismissed as frivolous and the dismissal will be with prejudice.
         Although plaintiff paid the filing fee, the Court certifies pursuant to 28 U.S.C. §

1915(a)(3)that any appeal would not be taken in good faith, and, therefore, informa pauperis

status is denied for purpose of an appeal. See Coppedge v. United States^ 369 U.S. 438,444-45,
82 S. Ct. 917,8 L. Ed. 2d 21 (1962).
      The Clerk of Court is directed to mail a copy ofthis order to plaintiff.

      So Ordered.


Dated: Brooklyn, New York
       April 19, 2019

                                                      /s/ USDJ ERIC N. VITALIANO

                                                          ERIC N. VITALIANO
                                                          United States District Judge
